Citation Nr: 1622249	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  11-14 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In an August 2014 decision, the Board denied entitlement to an initial rating in excess of 10 percent for the service-connected right knee disability with degenerative joint disease status post arthroscopy.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims.  In August 2015, the Court granted a Joint Motion for Remand, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  In October 2015, the Board remanded the claim for additional development.

On remand, additional treatment records were obtained and associated with the record.  Additionally, a supplemental opinion was provided by medical personnel.  The Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

A February 2016 communication from the Veteran, styled as a notice of disagreement to a June 2009 decision is not a timely notice of disagreement.  However, that letter claims that several disabilities had worsened and were not properly assessed, to include bilateral cataracts, shoulder and knee scars, a lumbar spine disability, and bilateral hearing loss.  However, no appeal has been perfected regarding those disabilities.  Therefore, that letter is referred to the Agency of Original Jurisdiction for appropriate action.


FINDING OF FACT

Throughout the pendency of this claim, the Veteran's right knee disability has been manifested by flexion limited, at worst, to 85 degrees and extension to 0 degrees; it has not been manifested by flexion limited to 30 degrees or less, extension limited to 15 degrees or less, ankylosis, objective evidence of recurrent subluxation or lateral instability, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 5256-63 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in January 2009 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was provided VA examinations in January 2011 and January 2016.  Each examiner reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Analysis

The Veteran's currently has a 10 percent rating for a right knee, rated under Diagnostic Codes 5299-5260.  38 C.F.R. 4.71a (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code shown after the hyphen to identify the basis for the evaluation assigned; disabilities requiring rating by analogy will be coded with the numbers of the most closely related body part and "99".  38 C.F.R. § 4.27 (2015).  That hyphenated diagnostic code may be read to indicate that an unlisted musculoskeletal disorder is the service-connected disability, and it is rated as if the residual condition is manifested by limitation of flexion of the leg under Diagnostic Code 5260.

The general rating schedules for limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a (2015).  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II (2015).  

Under Diagnostic Code 5260, limitation of flexion of the knee is rated 10 percent disability rating for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).  


Under Diagnostic Code 5261, limitation of extension of the knee is rated 10 percent for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).  

Diagnostic Code 5257 provides that a 10 percent rating is warranted for slight recurrent subluxation or lateral instability of a knee.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  Subluxation of the patella is the incomplete or partial dislocation of the knee cap.  Rykhus v. Brown, 6 Vet. App. 354 (1993).  The words slight, moderate, and severe as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension, or for limitation of motion and instability or subluxation of the knee.  However, a separate rating can only be assigned where additional compensable symptomatology is shown.  VAOPGCPREC 09-04 (2004), 69 Fed. Reg. 59990 (2004);VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2014). When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A rating for arthritis cannot be combined with a rating based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

The Veteran contends that he is entitled to a rating in excess of 10 for a service-connected right knee disability.  However, the Board concludes that an increased rating is not warranted.

In January 2009, the Veteran initially claimed service connection for a right knee medial meniscus tear.  In a June 2009 rating decision, the Veteran was awarded service connection for degenerative joint disease of the right knee, status post arthroscopy, with a disability rating of 10 percent effective May 1, 2009.  

The service medical records show that in December 1996 the Veteran underwent a right knee scope to repair a torn medial meniscus.

In a September 1997 service medical record, the Veteran complained of right knee pain and the examiner noted a loose body in the right knee, with Grade I-II chondromalacia.  Records from later that month indicate the Veteran underwent a right knee arthroscopy with excision of pedunculated scar tissue.

The Veteran's service medical records from February 1999 show he had a previous right medial meniscus tear, diagnosed in August 1996, with a knee problem ongoing for two years due to a sports injury, and subsequent right knee arthroscopy with excision of scar tissue in September 1997.  The Veteran endorsed some pain and discomfort, though it was not disabling. 

October 2008 service medical records show the Veteran underwent a right knee arthroscopy and meniscus trimming.  November 2008 post-arthroscopy service medical records show the Veteran was post-operatively diagnosed with severe chondromalacia of the medial joint and a small internal meniscus rupture, which was trimmed during the arthroscopy.  The X-ray also showed decreased joint space in the medial compartment consistent with osteoarthritis.  

In a January 2009 service medical record, the Veteran reported that he felt severely limited in his ability to do more vigorous physical exercises that he would like to do.  In addition, the examiner noted the goniometry of the right knee showed a slight decrease in flexion with pain.  On examination, the right knee range of motion testing found active flexion to 135 degrees, passive flexion to 140 degrees, and flexion to 130 degrees following repetitive testing due to pain.  The Veteran had full extension to 0 degrees, with no functional impairment on repetitive testing.  Concerning stability, the medial and lateral collateral ligaments and anterior and posterior cruciate ligaments were noted to be within normal limits.

An October 2009 private medical report shows the Veteran complained of chronic right knee pain, and reported multiple surgeries.  The Veteran also noted swelling and popping, and occasional feelings of instability.  On examination, the Veteran had minimal effusion and some mild tenderness in the patellofemoral area and along the medial joint line.  The diagnostic impression was moderate degenerative joint disease, and knee pain.

A private October 2009 radiology report diagnostic impression lists advanced medial compartment degenerative change with areas of full thickness cartilage loss along the medial femoral condyle and medial tibial plateau, as well as subchondral edema on both sides of the joint.  The diagnostic impression further notes that the Veteran had postsurgical change within the medial meniscus, with some increased linear signal within the body of the medial meniscus noted on meniscal series and imaging, which was thought to be a postsurgical scar versus a tear.  Finally, the diagnostic impression determined there was a small popliteal cyst and small joint effusion seen.

December 2009 private treatment notes show the Veteran still had tenderness on the medial joint line, medial patellofemoral and medial joint line pain.  There was no effusion or tenderness noted.  The Veteran had full extension, and flexion limited to 120 degrees.  The examiner noted patellofemoral crepitus on extension, without significant pain.  

A January 2010 operative report shows the Veteran underwent a right knee arthroscopy with chondroplasty of the patellofemoral joint and removal of articular cartilage debris, and unicompartmental replacement, medially.

A February 2010 private treatment record shows a follow up visit after the unicompartmental replacement with arthroscopic chondroplasty of the patellofemoral joint on January 13, 2010.  The record indicates the Veteran was doing pretty well, though he experienced some popping in the knee as the therapy was strenuous with bending of the knee.  On examination, the Veteran had good extension of the knee, with flexion a little bit past 90 degrees, though the Veteran's physical therapist reported that the Veteran was able to flex the knee past 100 degrees.  The examiner noted the Veteran had good stability, though he had some crepitation in the patellofemoral joint.  There were no other significant findings reported.

In a March 2010 notice of disagreement, the Veteran stated that he had undergone three arthroscopic surgeries between 1996 and 2008 to remove the medial meniscus.  He reported that an analysis of his MRI in August 2008 revealed serious degeneration of the knee joint, and that after completion of surgery in October 2008, his surgeon recommended a valgus osteotomy as a solution to increasing knee problems.  After a second opinion and another year with increasing pain, discomfort, loss of sleep, and his knee giving out while standing or walking, he again sought medical treatment.  He noted that he was referred for an MRI that found advanced medial compartment chondrosis with full thickness cartilage loss along with medial femoral condoyle and medial tibial plateau, with joint effusion and advanced compartment degenerative changes.  He stated that after unsuccessful therapy, in January 2010 he received an arthroscopy of the right knee with chondroplasty of the patellofemoral joint and removal of articular cartilage debris followed by a unicompartmental replacement medially.

A July 2010 private treatment record shows that the Veteran had good stability of the knee.  The treatment provider was able to get the Veteran's right knee to full extension, and flexion was also full.

In September 2010, the Veteran submitted a statement in which he asserted that he had two follow-up visits with his orthopedic surgeon since the unicompartmental replacement with arthroscopic chondroplasty of the patellofemoral joint.  He further stated that he received several months of physical therapy after the procedure was accomplished, and still experienced pain, stiffness, and reduced mobility and discomfort in the right knee.  He also endorsed continuous popping and clicking within the joint with every step.

At a January 2011 VA examination, the Veteran reported the medical history concerning his right knee, and stated that he now had daily, constant knee pain, which was moderate in severity.  The Veteran noted the pain was worse in cold weather, or when the Veteran stood or walked for a prolonged period.  The Veteran noted the pain was eased by rest, warm weather, and avoidance of activities.  Other symptoms endorsed included giving way, instability, stiffness, weakness, incoordination, and decreased speed of joint motion.

The examiner determined there were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  Also, the Veteran was able to stand for 15 to 30 minutes and was able to walk more than one quarter of a mile, but less than one mile.  The Veteran denied the use of any assistive device.  The Veteran's gait was noted as antalgic.  Findings on examination of the right knee included tenderness, pain at rest, and guarding of movement.  There was no crepitation or mass behind the knee.  However there was clicking, snapping, and grinding.  Patellar abnormality included abnormal tracking.  There was no noted meniscus abnormality, or abnormal tendons or bursae.

The examiner noted no weakness of the prosthesis.  The range of motion measurements were flexion to 85 degrees and full extension to 0 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation of motion after three repetitions of range of motion.  There was no joint ankylosis.  X-ray results showed the right knee medial compartment hemiarthroplasty had no evidence of loosening.  There was no appreciable narrowing of the lateral compartment, but mild narrowing of the patellofemoral joint space.  The report noted small effusion.  The report also noted mild medial compartment degenerative osteoarthrosis with marginal osteophyte formation and mild joint space narrowing.  The Veteran noted he was still employed full time. 

A July 2012 private therapy note shows that the Veteran had right knee flexion to 135 degrees and extension to 0 degrees.

At a January 2016 VA examination, the Veteran reported that he experienced ongoing stiffness and limitation of motion.  His knee hurt all of the time.  He rated his pain as a four or five on a 0 (low) to 10 (high) pain scale.  His pain worsened with stairs.  He said that if he walked for half a mile, his knee swelled and increase in pain for the following week.  The Veteran further reported that he was unable to kneel, run, walk for more than about a quarter of a mile, stand for more than 10 minutes, or sit for more than 15 minutes at a time.

The range of motion measurements were flexion to 115 degrees and full extension to 0 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation of motion after three repetitions of range of motion.  There was no ankylosis.  The examiner recorded that there was no history of lateral instability, recurrent subluxation, or recurrent effusion.  Joint stability testing was performed, and there was no joint instability.  Anterior instability testing was normal.  Posterior instability testing was normal.  Medial instability testing was normal.  Lateral instability testing was normal.  The examiner specified that the Veteran had not had recurrent patellar dislocation.  The examiner concluded that due to the Veteran' s right knee disability, he was unable to do physically demanding work, but he was able to do sedentary work.  At the end of the report, the examiner opined that it was unknown why the Veteran's right patella was not noted to track normally in the January 2011 examination report.  On present examination, the right patella appeared to track normally, and the examiner found no evidence on examination of right knee instability or subluxation.

The Board finds that there is no basis for assignment of a higher disability rating under Diagnostic Code 5260 for limitation of flexion at any time during the course of the appeal.  Concerning the right knee, the evidence shows that flexion of the right knee was limited, at worst, to 85 degrees, with consideration of pain.  The flexion measurements are consistent with no more than a 0 percent rating for the right knee under Diagnostic Code 5260.  Notably, those findings do not meet the criteria for the currently assigned rating of 10 percent for the right knee, and thus do not meet the criteria for a higher rating at any time throughout the period of appeal.

The Board also finds that the weight of the evidence is against assigning a higher disability rating throughout the period of appeal under Diagnostic Code 5261 for limitation of extension.  The evidence shows that extension of the right knee was limited, at worst, to 0 degrees, with consideration of pain.  Those findings do not meet the criteria for a compensable rating under Diagnostic Code 5261, or for any higher rating.

Turning to instability, the Board concludes that a compensable rating under Diagnostic Code 5257 is not warranted at any time throughout the period of appeal.  Objective observations of instability have not been noted in the VA or private treatment records.  The Board recognizes that the January 2011 VA examiner observed "abnormal tracking" of the right patella, and the parties to the August 2015 Joint Motion for Remand asked the Board to discuss that piece of evidence.  The Board remanded the claim to obtain medical clarification of the January 2011 VA examiner's observation.  In January 2016, a VA examiner commented that it was unknown why the Veteran's right patella was not noted to track normally in the January 2011 examination report.  At the January 2016 examination, the right patella appeared to track normally, and the examiner found no evidence on examination of right knee instability or subluxation.  Further, the January 2016 VA examiner reviewed the medical evidence, to include the Veteran's assertions, and concluded that there was no history of lateral instability, recurrent subluxation, or recurrent effusion.  Significantly, medical records from January 2009, February 2010, July 2010, and January 2016 all indicate that the Veteran's right knee was stable on objective observation.  To whatever extent the Veteran may assert that his right knee is unstable, the Board finds that the objective medical evidence outweighs the Veteran's subjective complaints, as the medical evidence was created by trained health care providers objectively performing their professional duties.  In light of these medical records, the Board finds that a separate disability rating is not warranted at any time during the period of appeal for instability of the right knee, pursuant to Diagnostic Code 5257.  While there may have been one instance of a finding of the patella not tracking normally, that does not equate to recurrent subluxation as envisioned by the rating schedule.

Under Diagnostic Code 5258, a 20 percent rating is provided for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).  Although the Veteran had a history of meniscal tears in service, the treatment records show that prior to discharge in October 2008, the Veteran underwent an arthroscopy and meniscus trimming to repair a small rupture of the meniscus.  Subsequent medical evidence dated October 2009 shows the Veteran's X-ray showed postsurgical change within the medial meniscus, with some increased linear signal within the body of the medial meniscus, which was thought to be a postsurgical scar versus a tear.  Further, at the January 2011 VA examination, there was no noted meniscus abnormality.  Therefore, there is no evidence of a dislocated semilunar cartilage during the period on appeal.  Thus, Diagnostic Code 5258 cannot serve as a basis for an increased rating.  

Similarly, Diagnostic Codes 5259 and 5003, which award a maximum 10 percent rating for symptomatic removal of semilunar cartilage and degenerative arthritis, respectively, cannot serve as a basis for an increased rating, as the Veteran is already in receipt of the maximum 10 percent award.  Furthermore, the evidence does not show that the semilunar cartilage was removed, but was shaved.  Therefore, the criteria for a rating under Diagnostic Code 5259 are not met.  A rating under Diagnostic Code 5003 is precluded because the Veteran is already assigned a rating for limitation of motion of the same joint.

Finally, in considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.

The Board notes that in January 2010, the Veteran underwent a partial right knee replacement.  Though Diagnostic Code 5055 generally governs knee replacements, it only applies to full knee replacements, and not to partial knee replacements.  Hudgens v. Gibson, 26 Vet. App. 558 (2014).  Diagnostic Code 5055, therefore, will not be applied in the present appeal since the Veteran's right knee replacement was not total.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).

The Board notes that the Veteran's functional loss was considered as the medical evidence shows that the Veteran has consistently complained of pain in the right knee.  38 C.F.R. §§ 4.40, 4.45 (2015).  However, the limitation of motion and functional loss documented in the medical records as resulting from pain, including flare-ups, is contemplated in the disability rating now currently assigned.  Moreover, although the Veteran had pain on repetitive motion, that pain did not result in limitation of flexion or extension to the level that any separate or higher rating would be warranted.  There is otherwise no evidence of additional significant impairment of motor skills, muscle function, or strength attributable to the Veteran's knee disability, beyond what is already being compensated.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted for the right knee, in excess of what was discussed above.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher or separate rating for a right knee disability and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating may be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular rating for the service-connected right knee disability at issue is adequate.  There is no allegation or evidence of exceptional factors in this appeal with regard to the service-connected right knee.  All the symptoms experienced by the Veteran are contemplated by the appropriate diagnostic criteria as set forth above which rate the disability based on limitation of motion, pain, instability, and ankylosis.  

Therefore, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  Thun v. Peake, 22 Vet App 111 (2008).  

The evidence suggests that the Veteran had maintained employment throughout the period of appeal.  Consequently, further analysis of whether the right knee disability has caused the Veteran to be unemployable is not required.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Accordingly, the Board finds that issue of entitlement to an unemployability rating has not been raised.

ORDER

Entitlement to an initial rating in excess of 10 percent for a right knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


